Name: Commission Regulation (EC) NoÃ 249/2005 of 11 February 2005 concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled and medium and long grain A rice issued in Regulation (EC) NoÃ 2031/2004
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  plant product
 Date Published: nan

 12.2.2005 EN Official Journal of the European Union L 42/26 COMMISSION REGULATION (EC) No 249/2005 of 11 February 2005 concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled and medium and long grain A rice issued in Regulation (EC) No 2031/2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), and in particular Article 14(3) thereof, Whereas: (1) An invitation to tender for the export refund on rice was issued pursuant to Commission Regulation (EC) No 2031/2004 (2). (2) Article 5 of Commission Regulation (EEC) No 584/75 (3), allows the Commission to decide, in accordance with the procedure laid down in Article 26(2) of Regulation (EC) No 1785/2003 and on the basis of the tenders submitted, to make no award. (3) On the basis of the criteria laid down in Article 14(4) of Regulation (EC) No 1785/2003, a maximum refund should not be fixed. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 No action shall be taken on the tenders submitted from 7 to 10 February 2005 in response to the invitation to tender for the export refund on wholly milled rand, medium and long grain A rice to certain third European countries issued in Regulation (EC) No 2031/2004. Article 2 This Regulation shall enter into force on 12 February 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 96. (2) OJ L 353, 27.11.2004, p. 3. (3) OJ L 61, 7.3.1975, p. 25. Regulation as last amended by Regulation (EC) No 1948/2002 (OJ L 299, 1.11.2002, p. 18).